 29324 NLRB No. 15THOMAS-DAVIS MEDICAL CENTERS1Unless otherwise stated, all dates are in 1997.2As indicated above, the Respondents also request that the instantcase be consolidated with another complaint (Case 28ŒCAŒ14338),
which alleges that the Respondents made certain unlawful unilateral
changes and is currently pending before an administrative law judge.
The Respondents™ request to consolidate is denied. See Kolkka Ta-bles and Finnish-American Saunas, 323 NLRB 958 fn. 3 (1997), andcases cited there. In addition, the Respondents have filed a request
for special permission to appeal the Regional Director™s denial of
Respondents™ request for subpoenas and application to take deposi-
tions in the instant case. Inasmuch as we find, infra, that the Re-
spondents have not raised any issue that is properly litigable in this
proceeding, the Respondents™ request for special permission to ap-
peal is denied. See Biewer Wisconsin Sawmill, 306 NLRB 732 fn.6 (1992); Majestic Molded Products, 282 NLRB 123, 124 (1986);Brinks Inc. of Florida, 276 NLRB 1, 2 fn.3 (1985); Modesti Bros.,255 NLRB 828, 830 (1981); A.G. Parrott Co., 237 NLRB 191, 192fn. 3 (1978), enf. denied on other grounds 630 F.2d 212 (4th Cir.
1980); and Catalina Plastic Suppliers, 235 NLRB 149, 150 fn. 3(1978).3All representation issues raised by the Respondents here were ad-dressed by the Regional Director and the Board in the representation
proceeding. Thus, in its November 26, 1996 request for review of
the Regional Director™s Decision and Direction of Election in Case
28ŒRCŒ5449, Respondent TDMC specifically contested both the Re-
gional Director™s conclusion that the physicians were not statutory
supervisors or managerial personnel and his refusal to dismiss the
petition on the basis of the pending sale of TDMC™s business oper-
ations and the changes in operational structure that might result
therefrom. On January 7, the Board issued its Order denying the re-
quest for review as it raised no substantial issues warranting review.Thereafter, on January 8, Respondent FPA, the new owner ofTDMC, filed a Motion for Rehearing and to Reopen the Record,
stating in pertinent part that ‚‚FPA had no opportunity to participate
in the proceedings before the Regional Director, as those proceed-
ings had occurred prior to the closing of the acquisition,™™ and that
the Board should also consider evidence of changes in operations
implemented by FPA. On January 17, the Board issued its Order de-
nying FPA™s motion on the grounds that the Respondent failed to
specify what additional evidence would be presented and how, if
credited, such evidence would require a different result, and had
failed to raise any issue not previously considered.Thereafter, on February 19, following the Union™s February 3 cer-tification, Respondent FPA filed a second Motion for Rehearing and
to Reopen the Record, again stating that it had no opportunity to
participate in the original representation hearing, and attaching the
affidavit of Respondent TDMC Chief Executive Officer Glen Ran-ContinuedThomas-Davis Medical Centers, P.C., and its ParentCorporation and Owner, FPA Medical Man-
agement, Inc. and Federation of Physicians andDentists/AHPE, NUHHCE, AFSCME, AFLŒ
CIO. Case 28ŒCAŒ14177July 24, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge and amended charges filed onFebruary 21, March 26, and April 24, 1997, the Gen-
eral Counsel of the National Labor Relations Board
issued an amended complaint and notice of hearing on
April 24, 1997, alleging that the Respondents, Thomas-
Davis Medical Centers, P.C. (TDMC) and its parent
company and owner, FPA Medical Management, Inc.
(FPA) have violated Section 8(a)(5) and (1) of the Na-
tional Labor Relations Act by refusing the Union™s re-
quest to bargain following the Union™s certification in
Case 28-RC-5449 as the exclusive bargaining rep-
resentative of the physicians employed at the Respond-
ents™ Pima County, Arizona facility.1(Official notice istaken of the ‚‚record™™ in the representation proceeding
as defined in the Board™s Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) On May 2, the Respondents filed an answer
to the amended complaint admitting in part and deny-
ing in part the allegations in the amended complaint.On May 28, the General Counsel filed a Motion toTransfer and Continue Matter Before the Board, Mo-
tion to Strike and for Summary Judgment and Motion
to Warn Respondent™s Counsel. On May 29, the Board
issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the General
Counsel™s motions should not be granted. On June 12,
1997, the Respondents filed an opposition to the Gen-
eral Counsel™s motions, together with an amended an-
swer to the amended complaint, and a motion to con-
solidate the proceeding with Case 28ŒCAŒ14338. On
June 20 and 30, 1997, the Charging Party and the Gen-
eral Counsel, respectively, filed replies to the Respond-
ents™ opposition and motion to consolidate.Ruling on Motion for Summary JudgmentIn their amended answer and response, the Respond-ents admit their refusal to bargain, but they attack the
validity of the certification on the grounds that the
physicians are supervisors or managerial personnel. In
addition, the Respondents assert that the Union is not
qualified to act as the collective-bargaining representa-
tive of the unit because the Union is dominated, con-
trolled and/or influenced by persons who occupy su-pervisory and/or management positions with TDMC.Although the Respondents acknowledge that these
issues relate to the representation proceeding, the Re-
spondents assert that the Board should afford a hearing
in the instant proceeding on the Respondents™ defenses
because Respondent FPA, the alleged parent company
and owner of Respondent TDMC, was not affiliated
with TDMC at the time of the representation hearing
and had no opportunity to present evidence on theissues.2All representation issues raised by the Respondentswere or could have been litigated in the representation
proceeding. The Respondents do not offer to adduce at
a hearing any newly discovered and previously un-
available evidence, nor do they allege any special cir-
cumstances that would require the Board to reexamine
the decision made in the representation proceeding.3VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00029Fmt 0610Sfmt 0610D:\NLRB\324.007APPS10PsN: APPS10
 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
dolph to support its contention that the unit physicians are statutorysupervisors. On March 18, the Board issued its Order denying Re-
spondent™s second motion on the ground that it was untimely filed
and because it failed to establish the existence of newly discovered
evidence.In the meantime, on February 19, Respondent FPA also filed aunit clarification petition with the Regional Director requesting that
the unit be clarified to exclude statutory supervisors and managers.
By letter dated March 6, the Regional Director dismissed the unit
clarification petition on the grounds that the central issue raised by
the petition had already been fully litigated in Case 28ŒRCŒ5449.
Respondent FPA thereafter filed a request for review of the Regional
Director™s decision, again arguing that as a new owner it should be
entitled to present evidence on the supervisory issue. On May 7, the
Board issued an order denying the Respondent™s request for review.Finally, on May 5, while Respondent FPA™s request for review inthe unit clarification case was pending before the Board, the Re-
spondents filed with the Board a Motion to Revoke the Certificationin Case 28ŒRCŒ5449. The Respondents asserted therein, for the first
time, that the Union was not qualified to act as collective-bargaining
representative of the unit inasmuch as the Union allegedly is domi-
nated and controlled by statutory supervisors. On June 2, 1997, the
Board issued an Order denying Respondent™s motion.4As indicated above, counsel for the General Counsel also re-quests the Board to strike certain of Respondents™ affirmative de-
fenses. As we have granted the General Counsel™s Motion for Sum-
mary Judgment, we find it unnecessary to address the General Coun-
sel™s request to strike certain affirmative defenses.5The Respondents™ amended answer filed on June 12 admits theforegoing jurisdictional allegations.6Although the Respondents™ amended answer denies, based on in-sufficient knowledge, the Union™s labor organization status, Re-
spondent TDMC stipulated to the Union™s labor organization status
in the underlying representation proceeding in Case 28ŒRCŒ5449.
Accordingly, the Respondents are precluded from contesting the
Union™s status in the instant proceeding. See Biewer Wisconsin Saw-mill, supra at 732 fn. 1.7The foregoing facts regarding FPA™s acquisition of TDMC arecontained in the Respondents™ amended answer and an affidavit at-
tached to the Respondents™ response. Although the amended com-
plaint alleges that FPA completed the acquisition of TDMC on June
21 and 28, 1996, the Respondents deny this allegation. For purposes
of ruling on the motion for summary judgment, we assume the facts
regarding the acquisition are as stated by the Respondents. We also
note that Respondent FPA recently stipulated in another case involv-
ing a representation petition filed in another bargaining unit (Case
28ŒRCŒ5480) that it is an employer engaged in commerce within the
meaning of Sec. 2(6) and (7) of the Act.8Although the unit description set forth in the complaint is some-what different, we infer, in the absence of any explanation otherwise,
that this was an inadvertent error. The unit description set forth here-
in is the description set forth in the certification.We therefore find that the Respondents have not raisedany issue that is properly litigable in this unfair labor
practice proceeding. See Pittsburgh Plate Glass Co. v.NLRB, 313 U.S. 146, 162 (1941). Accordingly, wegrant the General Counsel™s Motion for Summary
Judgment.4On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONRespondent TDMC has been at all times materialherein, a corporation duly organized under, and exist-
ing by virtue of, the laws of the State of Arizona.At all times material herein, and until about Novem-ber 29, 1996, TDMC maintained an office and places
of business in Pima County, Arizona, where it was en-
gaged in the business of providing multispecialty med-
ical care in the health care industry.During the 12-month period ending April 24, 1997,TDMC, in the course and conduct of its business oper-
ations described above, derived gross revenues there-
from in excess of $250,000 and purchased and re-
ceived in interstate commerce at its Pima County, Ari-
zona facilities products, goods, and materials valued in
excess of $50,000 directly from points located outside
the State of Arizona. We find that TDMC is an em-
ployer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act,5and that theUnion is a labor organization within the meaning ofSection 2(5) of the Act.6On December 10, 1996, Respondent FPA acquiredall the stock of Respondent TDMC. The sale was ef-
fective November 29, 1996, and the day-to-day oper-
ations of TDMC™s Pima County, Arizona facilities
were assumed by an affiliate of FPA about that date.7II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held December 5, 1996, theUnion was certified on February 3, 1997, in Case 28Œ
RCŒ5449, as the exclusive collective-bargaining rep-
resentative of the employees in the following appro-
priate unit:All regular full-time and part-time physicians, in-cluding department chairs, employed by the Em-
ployer at facilities located in Pima County, Ari-
zona, excluding all other employees, physician
medical directors, assistant medical directors, and
members of the Employer™s Board of Directors,
guards and supervisors as defined in the Act.8The Union continues to be the exclusive representative
under Section 9(a) of the Act.B. Refusal to BargainSince February 15, the Union has requested the Re-spondents to bargain and, since February 28, the Re-
spondents have refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after February 28, 1997, to bar-gain with the Union as the exclusive collective-bar-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00030Fmt 0610Sfmt 0610D:\NLRB\324.007APPS10PsN: APPS10
 31THOMAS-DAVIS MEDICAL CENTERS9By order dated July 18, 1997, the Board denied the Union™s crossmotion for attorneys fees, costs, and sanctions against the Employer,
which the Union requested in response to the Employer™s motion to
revoke certification. See discussion at fn. 3, supra. The Board, how-
ever, advised Respondents™ counsel that the filing of any further rep-
etitious motions in the representation proceeding or other Agency
proceedings may warrant referral of the matter to the investigating
officer for possible disciplinary proceedings under Sec. 102.177 of
the Board™s Rules, 61 Fed.Reg. 65323 (1996).10See generally Frontier Hotel & Casino, 318 NLRB 857 (1995),enf. denied in relevant part 118 F.3d 795 (D.C. Cir. 1997).11If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to aContinuedgaining representative of employees in the appropriateunit, the Respondents have engaged in unfair labor
practices affecting commerce within the meaning of
Section 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondents have violatedSection 8(a)(5) and (1) of the Act, we shall order them
to cease and desist, to bargain on request with the
Union, and, if an understanding is reached, to embody
the understanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondents begin to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).As indicated above, the General Counsel also re-quests the Board to issue a warning to Respondents™
counsel for denying certain allegations of the com-
plaint without good grounds and filing repeated mo-
tions with the Board seeking to relitigate issues that
had already been decided by the Board in the represen-
tation proceeding. In addition, in its reply to the Re-
spondents™ opposition and motion to consolidate, the
Charging Party has requested that the Board order Re-
spondents to reimburse it for the attorney™s fees it in-
curred in responding to the Respondents™ repetitive
motions and frivolous defenses in the instant 8(a)(5)
and underlying representation proceedings.Having duly considered the matter, we deny bothmotions. With respect to the General Counsel™s mo-
tion, the Respondents assert in their response that cer-
tain of the denials in their answer were not made in
bad faith but were merely an unintended error, and, as
indicated above, the Respondents have filed an amend-
ed answer with their response revising and clarifying
their prior answer in certain respects. As for the Re-
spondents™ repeated motions in the representation pro-
ceeding, the Board has advised the Respondents™ coun-
sel in the representation proceeding about the effect of
filing repetitious motions,9and, accordingly, no furtherwarning is necessary in the instant proceeding.With respect to the Union™s motion for attorneysfees, the Board denied the Union™s similar requests in
the representation proceeding, which the Union made
in response to the Respondents™ second motion to re-
open and motion to revoke the certification. Further,
although we have advised the Respondents™ counsel
about the effect of filing repetitious motions in the rep-
resentation proceeding, we do not find that the Re-
spondents™ overall position in the representation pro-
ceeding regarding the supervisory and/or managerial
status of the physicians was frivolous.10We thereforealso do not fault the Respondents for asserting the
same position in the instant ‚‚technical™™ 8(a)(5) test-
of-certification case. The Respondents have appro-
priately done so as part of their effort to obtain court
review of the Board™s determinations in the representa-
tion proceeding. Accordingly, we find that an award of
attorneys fees in this proceeding is unwarranted.ORDERThe National Labor Relations Board orders that theRespondents, Thomas Davis Medical Centers, P.C. and
its Parent Corporation and Owner, FPA Medical Man-
agement, Inc., Pima, Arizona, their officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with the Federation of Physi-cians and Dentists/AHPE, NUHHCE, AFSCME, AFLŒCIO as the exclusive bargaining representative of the
employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All regular full-time and part-time physicians, in-cluding department chairs, employed by the Em-
ployer at facilities located in Pima County, Ari-
zona, excluding all other employees, physician
medical directors, assistant medical directors, and
members of the Employer™s Board of Directors,
guards and supervisors as defined in the Act.(b) Within 14 days after service by the Region, postat its facilities in Pima County, Arizona, copies of the
attached notice marked ‚‚Appendix.™™11Copies of theVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00031Fmt 0610Sfmt 0610D:\NLRB\324.007APPS10PsN: APPS10
 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.™™notice, on forms provided by the Regional Director forRegion 28 after being signed by the Respondents™ au-
thorized representative, shall be posted by the Re-
spondents and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondents to ensure that the
notices are not altered, defaced, or covered by any
other material. In the event that, during the pendency
of these proceedings, the Respondents have gone out
of business or closed the facility involved in these pro-
ceedings, the Respondents shall duplicate and mail, at
their own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondents at any time since February 21, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondents have taken
to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with the Federa-tion of Physicians and Dentists/AHPE, NUHHCE,
AFSCME, AFLŒCIO as the exclusive collective-bar-
gaining representative of the employees in the bargain-
ing unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All regular full-time and part-time physicians, in-cluding department chairs, employed by us at fa-
cilities located in Pima County, Arizona; exclud-
ing all other employees, physician medical direc-
tors, assistant medical directors, and members of
our Board of Directors, guards, and supervisors as
defined in the Act.THOMAS-DAVIDMEDICALCENTERS,P.C., ANDITS
PARENTCORPORATIONANDOWNER, FPA MEDICALMANAGE-MENT, INC.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00032Fmt 0610Sfmt 0610D:\NLRB\324.007APPS10PsN: APPS10
